Dear Mr. Walters:
On behalf of the LaSalle Parish Police Jury you have requested the opinion of this office on the following issue:
  Does the public bid law require re-advertising for bids for the purchase of materials or supplies when no bids were received pursuant to the initial advertisements and request for bids?
As you are aware, the Public Bid Law, R.S. 38:2212.1, does not explicitly address the dilemma which you describe, which is a common situation.  In the past when we have been called upon to advise public entities on how to deal with this problem we have indicated that readvertising is appropriate and that the solicitation should be sent directly potential vendors in your region with the request that they submit a bid.
If this process does not result in submission of responsive bids, we suggest that the public entity consider the availability of the needed materials or supplies on state contract or on contracts held by other public entities in your area.  You can always make purchases from state contracts and may also "piggy-back" on publicly bid contracts which other public entities within the state may have for the same items.  We find that R.S. 33:1321-1326 provides authority for this arrangement.
If none of these options results in a legal purchase vehicle for the needed materials or supplies, the public body may consider whether the resulting situation qualifies as an emergency under the provisions of R.S. 38:2212D.
I trust that this answers your inquiry.  Please let us know if we may be of any further assistance to you in this matter.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             BY: _______________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam
Date Released: December 4, 2001